United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        November 29, 2006

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                               No. 05-61093
                             Summary Calendar



     NOOR ALI BARKAT,

                                                 Petitioner,

          versus


     ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                 Respondent.




                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A70 781 945



Before GARWOOD, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Noor Ali Barkat, a citizen of Pakistan, petitions this court

for review     of   an   order   denying   his   applications     for    asylum,

withholding of removal under the Immigration and Nationality Act

(INA), withholding of removal under the Convention Against Torture

(CAT), and cancellation of removal.              The Board of Immigration

Appeals (BIA) adopted and affirmed the denial of relief by the


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
immigration judge (IJ). As Barkat has not challenged the denial of

his application for asylum, he has abandoned that issue.                     See

Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003) (issue not

briefed by petitioner is deemed abandoned).

      Barkat argues that: (1) the IJ’s denial of his request for a

continuance was an abuse of discretion because Barkat had a pending

labor certification request; (2) the IJ’s denial of his request for

a   continuance   and    the   enforcement     of    the   National    Security

Entry/Exit Registration System (NSEERS) violated Barkat’s equal

protection and due process rights; (3) the IJ’s denial of Barkat’s

request for cancellation of removal was erroneous; (4) the IJ’s

denial   of   Barkat’s    request     for    withholding     of    removal   was

erroneous; and (5) the IJ erred by failing to conduct a hearing

regarding his motion for a continuance and by striking his witness

list.

      Barkat’s    challenge    to    the    denial   of    his    motion   for   a

continuance based upon 8 U.S.C. § 1255(i) and his constitutional

rights are foreclosed under Ahmed v. Gonzales, 447 F.3d 433, 437-40

(5th Cir. 2006).     Because Barkat’s challenge to the denial of his

application for cancellation of removal solely implicates the

exercise of discretion under 8 U.S.C. § 1229b, this court lacks

jurisdiction to consider this issue.           Rueda v. Ashcroft, 380 F.3d

831, 831 (5th Cir. 2004).           The assertions contained in Barkat’s

testimony were not sufficiently compelling to warrant overturning


                                       2
the BIA’s decision denying withholding of removal under either the

INA or the CAT.   See Bah v. Ashcroft, 341 F.3d 348, 352 (5th Cir.

2003); Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).   Barkat

has also failed to show that the IJ violated the local rules when

denying his motion for a continuance and striking his witness list.

Moreover, Barkat’s due process challenge regarding the striking of

his witness list fails because he never made any proffer as to any

of the testimony of any listed witness and has not otherwise made

any initial showing of substantial prejudice.    See Anwar v. INS,

116 F.3d 140, 144 (5th Cir. 1997).

     Barkat’s petition for review is DENIED.




                                 3